ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_09_FR.txt. 88

OPINION DISSIDENTE DE M. MORENO QUINTANA

J'exprime mon grand regret de ne pouvoir joindre dans cette
affaire mon opinion à celle de la majorité de mes collègues de la
Cour qui, sur son fond, ont admis, voire même d’une manière
limitée et imparfaite, l'existence d’un droit de passage au profit
du Portugal sur le territoire indien. Il découle de l’opinion de la
majorité une prémisse juridique que je ne puis accepter. Telie, la
continuité théorique d’une situation de fait, laquelle a été disconti-
nuée — à mon sens — par les événements de 1954 dans les enclaves.
Car celle-ci implique, par définition, la reconnaissance de la prescrip-
tion comme mode d'acquisition de la souveraineté territoriale, ins-
titution de droit privé que j'estime étrangère à la technique du
droit international. En plus, la décision de la majorité se place
uniquement à une date qui ne lui permet pas de résoudre le pro-
blème qui lui est posé dans son entier.

Mon opinion dissidente s'appuie sur les considérations de fait et
de droit que je signale à continuation.

%
* *

Par requéte du 22 décembre 1955, le Gouvernement du Portugal
introduit une instance contre celui de l’Inde par laquelle il demande
a la Cour la reconnaissance d’un droit de passage pour le transit
des personnes et des biens, y compris des forces armées « entre son
territoire de Damao (Damao du Littoral), ses territoires enclavés
de Dadra et de Nagar-Aveli et entre ceux-ci », en vue d’assurer sans
restrictions ou difficultés « l’exercice effectif de la souveraineté por-
tugaise sur lesdits territoires ». Il lui demande aussi de déclarer que
l’Inde viole ses engagements internationaux quand elle empêche
l'exercice de ce droit et qu’elle doit mettre fin à cette situation de
fait. Le mémoire du demandeur amplifie cette requête et donne les
fondements de droit qu’il considère applicables en l’espèce.

Dans son contre-mémoire, le défendeur soutient que la réclama-
tion portugaise est vague et douteuse, que le droit de passage
revendiqué manque de base juridique, qu’aucune preuve d’un usage
local n’a été rapportée, et que, méme dans une situation affirmative,
lesdites base ou preuve seraient sans rapport et inapplicables aux
circonstances du cas. Le demandeur, à son tour, résume ses conclu-
sions dans sa réplique en manifestant qu’il ne discute pas la souve-
raineté de l’Inde sur son territoire, et qu’il demande simplement
que cet État n’entrave pas les communications avec ses enclaves.

Une preuve documentaire abondante qui remonte au XVIIIme
siècle a été fournie par chacune des Parties à l'appui de leurs

86
89 DROIT DE PASSAGE (OP. DISS. M. MORENO QUINTANA)

prétentions respectives. C’est principalement par elle que le deman-
deur doit démontrer le bien- fondé du droit de passage qu’il réclame,
carilne peut pas discuter qu’en principe le transit des personnes et
des biens à travers le territoire d’un État relève de la compétence
nationale de celui-ci.

#
8 *%

I] s’agit tout principalement, et tout uniquement aussi, de savoir
si un droit de passage a existé en faveur du Portugal pour commu-
niquer de Damao avec ses enclaves et entre les enclaves elles-
mêmes. Car, dans laffirmative, l’Inde manquerait à ses obligations
internationales en empêchant le Portugal à exercer ce droit. Or
l'existence dans les rapports internationaux d’un droit est un fait
qui, lorsqu'il est contesté, doit être prouvé par la partie qui l’in-
voque. Ceci est un principe élémentaire de la procédure.

La tâche que l’on doit remplir dans l'espèce n’est cependant pas
si simple étant donné les fréquents changements apportés par le
demandeur dans ses conclusions et l'insécurité même qu’il démon-
tre au sujet du fondement de son droit à travers les différentes
phases de la procédure. Tantôt il demande, comme il le fait dans
sa requête, la reconnaissance ample d’un droit, tantôt il réduit
cette ampleur dans son mémoire, tantôt il limite — comme dans sa
réplique — l’exercice de ce droit à la réglementation du souverain
territorial et il admet que le passage des forces armées pourrait
être suspendu momentanément s’il pouvait constituer un élément
de trouble pour l’ordre interne de l’État de passage. Or, c’est juste-
ment dans la circonstance d’un renversement de la situation dans
les enclaves que les besoins du passage de troupes s’avéraient indis-
pensables pour rétablir la prétendue souveraineté portugaise.

Un droit de passage n’est pas une construction abstraite. Il ne
peut être défini d’une manière aussi instable et imprécise, et selon
des modalités juridiques qui s’opposent les unes aux autres, tel
que le fait le demandeur. Ce droit existe ou n’existe pas dans l’ordre
juridique. Son existence ne peut être soumise à des fluctuations, à
des nuances qu’imposeraient les circonstances. En particulier, la
question qui découle du transit de troupes encadrées dans leur
formation militaire est inséparable de l’immunité qui les accom-
pagne sur ou a travers un territoire étranger. Elles représentent
l'autorité même de l’État. Voilà pourquoi le droit international
coutumier leur attribue l’immunité nécessaire à l’exercice de leurs
fonctions. Cette immunité est, à mon avis, comme condition juri-
dique nécessaire, irrenonçable. En synthèse, un droit subordonné
chaque fois à l’appréciation de l’autorité du lieu de son exercice
n’a de tel que le nom. I] ne constitue pas une faculté juridique sinon
une tolérance du souverain territorial.

Dans l’ordre international, le moyen normal d'acquérir des droits
ou de contracter des obligations est. l’accord que l’on dénomme,

87
90 DROIT DE PASSAGE (OP. DISS. M. MORENO QUINTANA)

dans le sens le plus large, éraité. Il se peut aussi que lesdits droits
ou obligations soient la conséquence d’une coutume établie entre
les parties avec la conviction qu’elles appliquent le droit. Et même
— l'article 38 du Statut de la Cour l’admet aussi à son alinéa 1,
lettre c) —, ces droits ou obligations peuvent découler d’un principe
général de droit reconnu comme tel par les nations civilisées. De
toute manière, quoique j’admette que ladite disposition établit
un ordre légal de prélation dans l’application des sources du droit
international, j'estime que la validité d’un principe général peut
suppléer à l'existence d’une coutume internationale, et l'existence
d’une telle coutume à celle d’un traité.

Le demandeur ne donne cependant pas une base fixe et concluante
à son droit quand il l’appuie tantôt sur un traité, sur une coutume,
sur un principe ou subsidiairement sur la doctrine. Chacune de ces
sources est — dans sa thèse — par elle-même un fondement suffi-
sant. I] fait aussi un mélange de ces sources quand il dit que le droit
qu'il réclame repose à la fois sur les trois principales sources indi-
quées et. il invoque même un titre historique que lui conférerait
une pratique deux fois séculaire. La position ne saurait être plus
éclectique. |

De toute manière, le titre principal du Portugal est le traité dit
de Punem conclu en 1779 avec le souverain mahratte, lequel
aurait fourni au demandeur le droit de passage qu’il réclame. Son
analyse en premier lieu est d’une importance capitale pour le juge
international toutefois qu’elle démontrera ou non l'exactitude de la
base de cette affaire. En effet, l’application de toute autre source
que le traité lui-même est logiquement soumise à la question de
savoir si le traité a opéré ou non un transfert de souveraineté en
faveur du Portugal sur les enclaves de Dadra et de Nagar-Aveli.
S'il n’en était pas ainsi, aucun droit de passage ne pourrait découler
du fait d’une usurpation territoriale. A l’audience du 2 octobre
dernier, le professeur Bourquin a reconnu expressément que le droit
de passage réclamé par le Portugal n’est qu'un corollaire de sa
souveraineté sur les enclaves.

Cette manière de procéder peut s'avérer utile, toutefois qu’elle
évite de marcher sur un terrain glissant. Je considère comme tel
celui qui a trait, en l’espèce, aux principes généraux de droit re-
connus par les nations civilisées et même à celui de la coutume
générale envisagée comme octroyant erga omnes un droit de passage
sur le territoire de tiers États reliant, dans l’ordre juridique inter-
national, les territoires enclavés à leur métropole. On écarte ainsi,
en même temps, la considération d’une théorie aussi discutée et
vulnérable que celle des soi-disant servitudes internationales.
Quoique le demandeur la renie — c’est une question de terminologie
juridique — il l’accepte implicitement quand il a recours aux
principes généraux du droit pour appuyer ses prétentions.

88
9I DROIT DE PASSAGE (OP. DISS. M. MORENO QUINTANA)

*
* *

Selon le demandeur, l’article 17 du traité de Punem aurait établi
la souveraineté portugaise sur les enclaves de Dadra et de Nagar-
Aveli et prouvé l'intention des Parties de créer un droit de passage
entre Damao et lesdites enclaves. Un traité peut évidemment créer
une norme juridique comme celle d’un droit de passage, même
d’une manière implicite, mais c’est la proposition principale du
transfert de souveraineté qui doit être démontrée en l'espèce. Car
un droit de passage sur un territoire étranger pour communiquer
avec une enclave ne peut se baser que sur la qualité de souverain
territorial. Dans aucun des textes de ce traité qui ont été présentés
à la Cour il n’est question de la création de ce droit. Leur termino-
logie est ambiguë et ouvre la porte à tous les doutes. Elle ne traduit
nullement un acte si catégorique dans les rapports internationaux
comme celui du transfert de la souveraineté territoriale. Les res-
trictions à la souveraineté des États ne se présument pas, a déclaré
la Cour permanente dans l'affaire si connue du Lotus (voir Arréts,
etc., Série A, n° 10, p. 18).

On serait 4 méme de se demander si ledit accord constitue réelle-
ment un traité puisqu’il n’existe aucun document homologué
simultanément par les deux parties contractantes qui puisse être
considéré comme son texte authentique. Mais une analyse toute
superficielle qu’elle soit de la situation, démontre que l’échange de
documents — mahratte du 4 mai 1779 et portugais du 17 décembre
de la même année — constitue sans doute l'expression d’un accord
consensuel créateur de droits et d'obligations réciproques entre
deux sujets de droit reconnus comme tels dans les relations inter-
nationales. Son article 6 dit clairement qu’un traité bilatéral a été
conclu et la preuve documentaire fournie démontre aussi, à maintes
occasions, que l'intention des parties a été celle de conclure un
traité et qu’elles ont eu conscience de l’avoir fait ainsi. La forme
juridique a été celle de l'échange de notes. De son côté, la juris-
prudence de la Cour permanente l’a compris de cette manière dans
son avis consultatif sur le régime douanier austro-allemand (v.
Arrêts, etc., Série A/B, n° 41, p. 47).

Que dit cet accord? Je prendrai comme base le texte de la tra-
duction mahratte de la version originale portugaise présenté dans
l'espèce par le défendeur, lequel porte la signature du vice-roi por-
tugais José Pedro da Camara et figure à l’annexe F, n° 23. Dans son
article 17, qui est déterminant dans l'espèce, «l’État Firangee
(Etat portugais de l'Inde) entretient des sentiments d’amitié envers
le Pandit Pradhan (souverain mahratte); l’envoyé a transmis ces
assurances. En consequence, il est convenu que le Pandit Pradhan
affectera à Damao, à partir de l’année courante, un jagiy d’un
. revenu de 12 000 roupies à Prant Damao. En conséquence, un
sanad énumérant les villages sera octroyé à l’État Firangee par
accord séparé. » Ce texte est clair; si clair qu'il fait pleine lumière

89
02 DROIT DE PASSAGE (OP. DISS. M. MORENO QUINTANA)

sur deux points importants discutés par les Parties: la nature de
l’acte conclu et celle de la concession octroyée. En premier lieu,
les termes «il est convenu » et «accord séparé » démontrent sans
aucun doute qu’il s’agit d’un traité dans le sens large que don-
nent a ce mot la jurisprudence et la doctrine internationales. En
deuxième lieu, le mot «7agir » qualifie son objet qui est déterminé
par les sentiments d’amitié que portent les Portugais à l’égard des
Mahrattes. De toute façon, comparé un texte à un autre, ils ne
divergent pas grandement au sujet de ce qui a été donné par les
Mahrattes aux Portugais: jagir selon ceux-là, contribuçao d'accord
avec ceux-ci. Nulle trace, dans aucun des deux textes, d’un transfert
de souveraineté.

Il a été prouvé que le mot mongol jagir, qui a son équivalent
mahratte dans celui de saranjam, signifie l’octroi d’un revenu
fiscal et non pas un transfert de souveraineté territoriale. Les Par-
ties ne sont cependant pas d'accord au sujet de la portée de cette
concession. Car, tandis que l’Inde soutient qu’elle est un acte
graciable et précaire, révocable au gré du donateur, le Portugal
affirme qu'il y avait aussi des savanjams héréditaires, perpétuels
et irrévocables, tels que ceux qui étaient garantis par un traité,
cas qui serait celui de l’espèce. Il n’appartient pas au juge interna-
tional de prendre position dans un tel débat qui n’a qu'un intérêt
historique. Mais il lui sied en tout cas de remarquer qu'aucun des
qualificatifs invoqués par le Portugal ne figure dans le texte dudit
article 17 du traité de Punem. Dans le doute, il doit s’en tenir à
l'interprétation la plus restrictive. La Cour permanente l’a établi
ainsi dans son arrêt sur les concessions Mavrommatis (v. Arréts,
etc., Série A, n° 2, p. 19). Et cette interprétation découle, en
l'espèce, de celle que donne le propre bénéficiaire de la concession.
Le traité de Punem exprime par conséquent de la part de l’Inde
une promesse de donner des sommes d'argent en fonction d’une
situation amicale et non pas une transférence de souveraineté sur
des villages qui n'étaient pas même identifiés.

Aucune référence non plus n’est faite au sujet de l’attribution
d’un droit de passage en faveur du Portugal pour percevoir son
jagir. I n’a pas paru utile aux parties d’en parler vu les sentiments
amicaux, l’aide et l'assistance militaire des Portugais qui consti-
tuaient la contre-partie de la concession octroyée par les Mahrattes.
On ne pouvait supposer que la perception du jagir fût entravée
par le souverain mahratte. En outre, les villages qui devaient servir
l’annualité prévue en faveur du Portugal n'étaient pas mentionnés
dans le traité; ils devaient l’être postérieurement en vertu d’un
sanad. Cet acte administratif du souverain mahratte pouvait en
décider et réglementer les conditions de l'attribution. Les premières
annualités ne furent pas perçues par les Portugais sur aucun village,
sinon qu’elles furent versées directement par les Mahrattes. On ne
peut concevoir, par conséquent, que ledit droit de passage eût été
envisagé par le traité de Punem. C'était une question à résoudre

90
93 DROIT DE PASSAGE (OP. DISS. M. MORENO QUINTANA)

en tout cas postérieurement si elle s’avérait nécessaire. Et elle ne
l'était pas puisque le passage existait comme un complément néces-
saire de la perception du jagir sans qu’il constituât pour cela un
droit indépendant en faveur du Portugal. Mais en 1954, cette
situation avait changé. De l’amitié promise en 1779 par les Portu-
gais aux Mahrattes, on était passé à un régime d’hostilités froides
entre l’Inde et le Portugal. Les Indiens avaient fermé leur légation
à Lisbonne en vue de la négative portugaise à entamer des négo-
ciations pour le retrait de sa souveraineté sur certains territoires
de l’Inde. Par suite des circonstances, les droits et obligations
réciproques découlant du traité de Punem s’étaient éteints. Jamais,
dans un cas comme celui-ci, la règle rappelée par Emerich de Vattel
dans son bien connu traité, Omnis conventio intelligitur rebus sic
stantibus, ne pourrait être mieux appliquée. Le traité de Punem a
cessé d’exister, le versement de jagir n’a plus été réclamé par le
Portugal, le passage entre Damao, Dadra et Nagar-Aveli a perdu
sa raison d’être.

Deux accords conclus beaucoup plus tard que le traité de Punem
par les Portugais avec les Mahrattes, le 29 mai 1783 et le 22 juillet
1785, complétèrent le régime établi par le traité de Punem. En
vertu du premier, c’est la Pragana de Nagar-Aveli qui est affectée
au revenu fiscal promis. Par le deuxième, c’est le village de Dadra
qui est affecté au même revenu. Ce dernier accord établit dans
l'article rr des capitulations qui l’accompagnérent — dont l’authen-
ticité est mise en doute par l'Ind obligation du Portugal
d’étouffer les révoltes qui pourraient éclater dans la Pragana. L’on
peut en déduire que cette obligation, ni aucune autre de son genre,
n'aurait pas été spécialement insérée dans lesdites capitulations si
le Portugal avait reçu la Pragana en pleine souveraineté. Etouffer
des révoltes dans son propre territoire est, en effet, une fonction
implicite de la compétence territoriale.

Il a été d’autre part prétendu par le demandeur que, même si le
traité de Punem n’avait pas transmis aux Portugais la souveraineté
sur les enclaves, ceux-ci l’auraient obtenue en vertu d’un possessio
longt temporis. Je ne puis retenir cet argument car cette question
n’a pas été posée comme faisant partie de l’objet du différend.

    

*
* *

Les données historiques de cette affaire révélent que la possession
entière de Damao est au pouvoir du Portugal depuis le XVIme
siécle. Divers traités et accords postérieurs paraissent lui avoir
reconnu cette souveraineté qui n’est pas directement en question
dans l'espèce. Mais le fait est important pour apprécier l'étendue de
la coutume internationale qui aurait créé le droit de passage qu'il
réclame entre cette possession et les enclaves de Dadra et Nagar-
Aveli. La pratique de cette coutume s’avérerait deux fois séculaire.

gi
94 DROIT DE PASSAGE (OP. DISS. M. MORENO QUINTANA)

Trois périodes se détachent dans le cadre historique des rapports
du Portugal avec l'Inde pour examiner les caractéristiques du tran-
sit entre Damao et les enclaves. La première est la période mahratte,
qui s'étend de 1779 (date de la conclusion du traité de Punem) à
1818, quand la Grande-Bretagne annexa l'empire mahratte. Cette
période — selon le demandeur — est celle de formation de la règle
juridique coutumière. La deuxième période, qui est la plus longue
de toutes, va de 1818 à 1947, moment où l'Inde acquiert son indé-
pendance. Cette période, qui est la période britannique, serait une
période de confirmation par les successeurs des Mahrattes de la
règle formée antérieurement. La troisième période est celle de ’ Inde
indépendante, qui comprend de 1947 à 1954, année celle-ci dans
laquelle sont intervenus les événements qui discontinuérent le
transit des Portugais entre Damao et les enclaves. Cette dernière
période serait celle d'application de ladite règle. Chacune de ces
étapes historiques révèle en effet un caractère différent quant à
l'exercice dudit transit, lequel doit être analysé d’une manière
séparée pour en tirer les conséquences nécessaires.

L'étude de la période mahratte n’est pas très significative quant
à la reconnaissance d’un droit de passage en faveur des Portugais,
Il n’y a dans cette période aucun acte, aucun fait qui puisse faire
penser ainsi. Les Mahrattes ne s’opposérent pas au transit des fonc-
tionnaires, des individus et des marchandises du Portugal. Une
attitude contraire aurait été anormale puisqu'ils lui avaient cédé
les revenus des villages de Dadra et de Nagar-Aveli et il fallait bien
qu'ils donnassent aux Portugais les moyens de les percevoir. En
échange, ils ne leur donnèrent aucune autorisation pour le passage
de troupes. Il ne semble par conséquent pas que les Mahrattes
eussent abandonné leur souveraineté de jure ni de facto sur les
enclaves malgré qu'ils délivraient chaque fois les autorisations né-
cessaires pour que ce transit puisse s'exercer. Même, à trois reprises,
des saisies faites par les Mahrattes sur lesdits revenus semblent
démontrer qu'ils n'avaient pas entendu procéder de la sorte. En
synthèse, l’examen de cette période révèle que, chaque fois que le
transit se réalisa, ce fut avec la conformité des souverains mahrattes.
Tl n’a été fourni aucune preuve par le demandeur que son prétendu
droit de passage s’exerçât indépendamment de la volonté exprimée
en chaque circonstance par le souverain territorial.

Pendant la période britannique surgit, par tolérance envers un
pays lié par une alliance séculaire ou par ignorance de la véritable
situation juridique du Portugal, un usage assez continu du transit
entre Damao et les enclaves. Cependant, aucun indice ne peut être
rapporté dans le sens que la Grande-Bretagne ait reconnu le passage
qu'elle facilitait au Portugal comme s’il s “agissait d'un droit. Les
Britanniques ne paraissent pas avoir renoncé, pas plus que les
Mahrattes, à l'exercice des compétences qui incombent au souverain
territorial. Damao et les possessions côtières étaient entourées par
un cordon frontalier. Le Gouvernement britannique exigeait des

92
95 DROIT DE PASSAGE (OP. DISS. M. MORENO QUINTANA)

passeports et des visas pour les fonctionnaires portugais d’origine
européenne qui traversaient le territoire indien d’une possession
portugaise à une autre. Rappelons qu’en vertu du traité conclu le
13 juin 1817 entre la Compagnie anglaise des Indes orientales et
l'empire mahratte, la souveraineté sur cette partie du territoire
indien passa à la Couronne britannique. Cette situation se maintint
jusqu’au 15 août 1947 quand fut reconnue par la Grande-Bretagne
l'indépendance de l’Inde. Les obligations du souverain territorial
passèrent au conquérant en application des règles qui visent la
succession des États. Aucun acte juridique du Gouvernement bri-
tannique n’a modifié le status juris établi par les souverains mahrat-
tes au-sujet des soi-disant enclaves. Ni le Portugal ne pouvait
réclamer plus de droits qu’il n’avait auparavant, ni la Grande-
Bretagne se les attribua. Dans de telles conditions, aucun usage en
matiére de transit durant cette période ne put se transformer en
une pratique susceptible d’engendrer une coutume internationale
opposable à n’importe quel successeur territorial.

Une fois devenue indépendante, l'Inde ne changea pas fondamen-
talement le système établi. N'oublions pas que l'Inde, comme suc-
cesseur territorial, ne l'était nullement d’une manière originaire
puisqu'il s’agissait d’un Etat qui recouvrait une indépendance qu’il
avait jadis eue. Sa situation juridique remontait d’un coup plus
d’un siècle dans l’histoire comme si rien, pendant l'occupation
britannique, ne s'était passé. Dadra et Nagar-Aveli apparaissent
comme des enclaves ouvertes en territoire indien. L’importation de
marchandises de Damao aux enclaves se réalisait comme si elle le
fut dans ce territoire. Aucune difficulté insurmontable ne s’éleva
jusqu’au 27 février 1950, date à laquelle le ministre indien à Lis-
bonne remit au Gouvernement portugais un aide-mémoire proposant
Vouverture de négociations pour fixer les conditions de la remise
des territoires portugais à l’Inde. Face à la négative du Portugal,
le Gouvernement indien communiqua le 26 mai 1953, à celui de
ce pays, la fin de sa mission diplomatique au Portugal. Dès lors
commença de la part du Gouvernement indien une série de restric-
tions qui entrava considérablement les communications entre Damao
et les enclaves. Celles-ci furent interrompues définitivement le
21 juillet 1954 comme conséquence des événements qui eurent lieu
dans les enclaves.

*
* *

Appuyer sans une preuve catégorique et concluante la demande
du Portugal en l’espéce, qui implique la survivance du système
colonial, c’est marcher 4 rebours dans le cadre de la Charte des
Nations Unies.

Juge de sa loi — la Charte des Nations Unies — et juge de son
temps, celui de l’indépendance de tous les peuples de la terre, la
Cour internationale de Justice ne peut pas tourner le dos à la réalité

93
96 DROIT DE PASSAGE (OP. DISS. M. MORENO QUINTANA)

du monde. « Le droit international doit s’adapter aux nécessités
politiques » a dit la Cour permanente d’arbitrage dans sa sentence
sur les indemnisations à des particuliers russes (II XI 1912). Voilà
pourquoi cette Charte a mis en œuvre un dispositif juridique qui
vise l’indépendance des territoires non autonomes.

Ma conclusion est que — tel que le demande le Gouvernement de
l’Inde — il n’a jamais existé un droit de passage en faveur du Por-
tugal entre sa possession côtière de Damao et les enclaves de Dadra
et Nagar-Aveli, ni entre celles-ci. Le Gouvernement du Portugal
aurait dû être, en mon opinion, débouté de son action.

(Signé) Lucio M. MORENO QUINTANA.

94
